DETAILED ACTION
The Pre-Appeal Brief filed on 01/31/2022 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-15 are currently pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Remarks (on page 1-4), filed 01/31/2022, with respect to the rejection(s) of claim(s) 1-15 under 35 U.S.C. § 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lu et al. and Lee et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2015/0200750 A1) hereinafter “Lu” in view of Lee et al. (2006/0209870 A1) hereinafter “Lee”.

Regarding claims 1 and 6, Lu discloses Claim 1 of a method for operating a network entity for a cellular radio communications network (see FIG. 1, 2A and 2B; see ¶ [0003], transmitting data from a server to multiple receivers over wireless network in multicast or broadcast applications), and Claim 6 of a network entity for operating a cellular radio communications network (see FIG. 1 and 2A; see ¶ [0003], transmitting data from a server to multiple receivers over wireless network in multicast or broadcast applications), the network entity comprising: at least one processor, at least one memory including executable instructions, and at least one communication module (see FIG. 1 and 2A; see ¶ [0016] [0057], server/network entity comprises one or more central processing unit, memory/cache and network interface/input/output interfaces), the method comprising:
receiving first multicast or broadcast traffic data (see FIG. 3A-C and 4, block 400; see ¶ [0032] [0043], the server/transmitter obtains/receives data/packets from a network);
buffering the first multicast or broadcast traffic data (see FIG. 3A-C and 4, block 420; see ¶ [0032], the data/packets are initially stored in local cache);
transmitting the first multicast or broadcast traffic data via a first downlink channel (see FIG. 3A-C and 4; see ¶ [0032], transmitting the multicast data/packets using initial transmit channel);
receiving a retransmission request via an uplink channel (see FIG. 3A-C and 4; see ¶ [0006] [0032] [0054], receiving the retransmission request on the TCP-based channel (data channel) for selective retransmission of the missing/lost data/packets via ACK/NACK control channel/uplink channel);
determining second multicast or broadcast traffic data in dependence on the buffered first multicast or broadcast data and in dependence on the received retransmission request (see FIG. 3A-C and 4; see ¶ [0032], when the transmitter/server receives a retransmission request, the transmitter/server looks in its local cache for its most recent packets); and
transmitting the second multicast or broadcast traffic data via a second downlink channel (see FIG. 3A-C and 4; see ¶ [0032] [0054], the sender/server retransmits in unicast a copy of the packet to the receiver on the TCP based channel (data channel)/second downlink channel).
Although Lu discloses initial transmission and retransmission used two paths/channel (see FIG. 2 and 3; see ¶ [0032], initial transmit channel 260 and the retransmission of and receives lost packets via control channel 255), but does not explicitly disclose as a dedicated radio bearer.
However, Lee discloses wherein the uplink channel is realized as a dedicated radio bearer and wherein the second downlink channel is realized as a dedicated radio bearer (see ¶ [0012] [0034], A UTRAN offers the MBMS bearer service to a UE via a radio bearer. A point-to-point radio bearer is a bi-directional radio bearer and include a logical channel DTCH, a transport channel DCH and a physical channel DPCH and the HS-DPCCH is a channel dedicated to a specific UE and interfaces with an uplink DPCH (i.e., uplink channel is realized as a dedicated radio bearer) and a downlink DPCH (i.e., downlink channel is realized as a dedicated radio bearer). The feedback signaling includes ACK or NACK). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a dedicated radio bearer as taught by Lee, in the system of Lu, so that it would provide to enable the user equipment to receive high-speed multicast data using MBMS bearer service (see ¶ [0003] [0011]).

Regarding claim 2, the combined system of Lu and Lee discloses wherein the retransmission request comprises a sequence information indicating the second multicast or broadcast traffic data (see FIG. 9 and 10; see ¶ [0053], the depicted base sequence number and the bitmap indicate the sequence of the packets that the receiver requests to be retransmitted), wherein the method further comprises:
mapping the sequence information to the second multicast/broadcast traffic data in the buffered first multicast or broadcast traffic data (see ¶ [0032] [0053], if the requested packet(s) are found in the local cache, the sender/server retransmits in unicast a copy of the packet).

Regarding claim 3, the combined system of Lu and Lee discloses wherein the transmission of the first multicast or broadcast traffic data comprises:
transmitting a data unit comprising payload and a sequence information indicating the data unit (see FIG. 6, 9 and 10; see ¶ [0032] [0045], the receiver detect sequence gaps in the received data packets using the sequence number field and the data packet includes payload field). 

Regarding claim 4, the combined system of Lu and Lee discloses wherein the transmission of the second multicast or broadcast traffic data is conducted if:
the quality of the second downlink channel is above a threshold (see ¶ [0049], the retransmission of the data packets may be performed based on a threshold comparison of the packet loss rate i.e., channel quality measurement).

Regarding claim 5, the combined system of Lu and Lee discloses wherein the second downlink channel is a unicast channel (see ¶ [0032], if the requested packet(s) are found in the local cache, the sender/server retransmits in unicast a copy of the packet to the receiver on the TCP based control channel).

Regarding claims 7 and 14, Lu discloses Claim 7 of a method to operate a user equipment of a cellular radio communications network (see FIG. 1, 2A and 2B; see ¶ [0003], transmitting data from a server to multiple receivers over wireless network in multicast or broadcast applications), and Claim 14 of a user equipment of a cellular radio communications network (see FIG. 1, 2A and 2B; see ¶ [0003], transmitting data from a server to multiple receivers over wireless network in multicast or broadcast applications), the user equipment comprising: at least one processor, at least one memory including executable instructions, and at least one communication module (see FIG. 2B; see ¶ [0016] [0057], client/user equipment comprises one or more central processing unit, memory/cache and network interface/input/output interfaces), the method comprising:
receiving first multicast or broadcast traffic data via a first downlink channel (see FIG. 3A-C and 4; see ¶ [0032], the transmitter/server transmitting the multicast data/packets using initial transmit channel to the receiver);
determining an absence of second multicast or broadcast traffic data in dependence on the received first multicast or broadcast traffic data (see FIG. 3A-C and 4; see ¶ [0032], the receiver/client detects sequence gaps in the received data packets using the sequence number field);
transmitting a retransmission request via an uplink channel in dependence on the determination of the absence of the second multicast or broadcast traffic data (see FIG. 3A-C and 4; see ¶ [0006] [0032] [0054], if the receiver detects the sequence gap, sends a request on the TCP-based channel (data channel) for selective retransmission of the missing/lost data/packets via ACK/NACK control channel/uplink channel); and
receiving the second multicast or broadcast traffic data via a second downlink channel (see FIG. 3A-C and 4; see ¶ [0032] [0054], the sender/server retransmits in unicast a copy of the packet to the receiver on the TCP based channel (data channel)/second downlink channel).
Although Lu discloses initial transmission and retransmission used two paths/channel (see FIG. 2 and 3; see ¶ [0032], initial transmit channel 260 and the retransmission of and receives lost packets via control channel 255), but does not explicitly disclose as a dedicated radio bearer.
However, Lee discloses wherein the uplink channel is realized as a dedicated radio bearer and wherein the second downlink channel is realized as a dedicated radio bearer (see ¶ [0012] [0034], A UTRAN offers the MBMS bearer service to a UE via a radio bearer. A point-to-point radio bearer is a bi-directional radio bearer and include a logical channel DTCH, a transport channel DCH and a physical channel DPCH and the HS-DPCCH is a channel dedicated to a specific UE and interfaces with an uplink DPCH (i.e., uplink channel is realized as a dedicated radio bearer) and a downlink DPCH (i.e., downlink channel is realized as a dedicated radio bearer). The feedback signaling includes ACK or NACK). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a dedicated radio bearer as taught by Lee, in the system of Lu, so that it would provide to enable the user equipment to receive high-speed multicast data using MBMS bearer service (see ¶ [0003] [0011]).

Regarding claim 8, the combined system of Lu and Lee discloses wherein the method further comprises:
determining a sequence information in dependence on the received first multicast/broadcast traffic data, wherein the retransmission request comprises the sequence information indicating the second multicast or broadcast traffic data (see FIG. 9 and 10; see ¶ [0053], the depicted base sequence number and the bitmap indicate the sequence of the packets that the receiver requests to be retransmitted).

Regarding claim 9, the combined system of Lu and Lee discloses further comprising:
determining whether the second multicast or broadcast traffic data has been received (see FIG. 3A-C and 4; see ¶ [0032] [0037], the RMP module determines if any of the received data packets have been corrupted and generates a retransmission request for any corrupted data packets which implies determining whether the second/any particular data traffic/packet has been received);
receiving and buffering further first multicast or broadcast traffic data if the second multicast or broadcast traffic data has not been received (see FIG. 3A-C and 4; see ¶ [0032] [0037], the RMP module stores the received packets in the local buffer for reordering); and
providing the buffer including the first and second multicast or broadcast traffic data when the second multicast or broadcast traffic data has been received (see FIG. 3A-C and 4; see ¶ [0032] [0037], once the retransmitted packets are arrived, the RMP module arranges the packets in the correct order and delivers the packets to the streaming application).

Regarding claim 10, the combined system of Lu and Lee discloses further comprising:
starting a timer with a time duration when the absence of the second multicast or broadcast traffic data is determined (see FIG. 3A-C and 4; see ¶ [0033] [0038] [0046], the RMP module can be configured to set parameter such as maximum time to wait for packet recovery and a recovery timer of the receiver is set);
determining whether the second multicast or broadcast traffic data has been received (see FIG. 3A-C and 4; see ¶ [0032] [0037], the RMP module determines if any of the received data packets have been corrupted which implies determining whether the second/any particular data traffic/packet has been received);
receiving and buffering further first multicast or broadcast traffic data if the second multicast or broadcast traffic data has not been received (see FIG. 3A-C and 4; see ¶ [0032] [0037], the RMP module stores the received packets in the local buffer for reordering); and
providing the buffer comprising the first but not the second multicast or broadcast traffic data when the time duration of the timer has elapsed (see FIG. 3A-C and 4; see ¶ [0037-38] [0046] [0050], the received packet is placed in proper order in a receiving buffer and if the retransmitted packet is received too late then the retransmitted packet is discarded which implies not the second/any particular data traffic/packet not provided to the buffer when the timer has elapsed).

Regarding claim 11, the combined system of Lu and Lee discloses wherein the determination of absence of the second multicast or broadcast traffic data comprises:
determining a first sequence number when receiving a first data unit of the first multicast or broadcast traffic data (see FIG. 6, 9 and 10; see ¶ [0032] [0054], the sequence number field provide the sequence number of starting packet);
determining an expected number for a second data unit to be received in dependence on the first sequence number (see FIG. 6, 9 and 10; see ¶ [0032] [0054], detecting the sequence gap in the received packets using the sequence number field and compared with subsequently received base sequence number);
determining a second sequence number when receiving the second data unit of the first multicast or broadcast traffic data (see FIG. 6, 9 and 10; see ¶ [0032] [0054], detecting the sequence gap and compared with subsequently received base sequence number); and
determining the absence of second multicast or broadcast traffic data if the second sequence number unequals the expected sequence number (see FIG. 6, 9 and 10; see ¶ [0032] [0054], if detected the sequence gap in the received packets then determined as the absence of second traffic data/packets).

Regarding claim 12, the combined system of Lu and Lee discloses wherein the determination of absence comprises that the second multicast or broadcast traffic data was received corrupted (see FIG. 3A-C and 4; see ¶ [0032] [0037], RMP module determines if any of the received data packets have been corrupted).

Regarding claim 13, the combined system of Lu and Lee discloses wherein the second downlink channel is a unicast channel (see ¶ [0032], if the requested packet(s) are found in the local cache, the sender/server retransmits in unicast a copy of the packet to the receiver on the TCP based control channel).

Regarding claim 15, the combined system of Lu and Lee discloses wherein the method further comprises:
buffering and merging of retransmitted content is done on application layer (see FIG. 3A-C and 4; see ¶ [0032] [0037], the RMP module provides a socket like application protocol interface (API) for data passing and integration with the application).

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462